FILED
                           NOT FOR PUBLICATION
                                                                           JUN 30 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CARLA LOUISE LYONS,                              No.   15-17322

              Plaintiff-Appellant,               D.C. No. 3:14-cv-08048-JZB

 v.
                                                 MEMORANDUM*
NANCY BERRYHILL,

              Defendant-Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                    John Z. Boyle, Magistrate Judge, Presiding

                      Submitted on the Briefs June 12, 2017**
                             San Francisco, California

Before: SCHROEDER and N.R. SMITH, Circuit Judges, and PIERSOL,***
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             This panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Lawrence L. Piersol, United States District Judge for
the District of South Dakota, sitting by designation.
      Carla Lyons (“Lyons”) appeals from the district court’s decision remanding

for further proceedings in Lyons’ action for disability insurance benefits under

Title II of the Social Security Act. We review the district court’s decision to

remand for further proceedings for abuse of discretion, Treichler v. Comm’r of Soc.

Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014), and we affirm.

      The Administrative Law Judge (“ALJ”) denied Lyons disability insurance

benefits upon concluding, at step two of the five-step sequential evaluation

process, that Lyons’ impairments were non-severe. The ALJ did not develop the

record regarding steps three, four, and five. Given the lack of analysis beyond step

two, we affirm the district court’s decision to remand to the ALJ for further

administrative proceedings.

      AFFIRMED.




                                          2